MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Oct 11 2019, 9:32 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                         Michael V. Sherman
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Major D. Townsend,                                       October 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-787
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D02-1804-F3-13



May, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019               Page 1 of 7
[1]   Major D. Townsend appeals following his convictions of Level 3 felony

      aggravated battery 1 and Level 4 felony unlawful possession of a firearm by a

      serious violent felon. 2 Townsend argues his sentences should not have been

      ordered served consecutively and his seventeen-year sentence is inappropriate.

      We affirm.



                                Facts and Procedural History
[2]   On April 7, 2018, Townsend and a group of six friends went to a party at Jesse

      Payne’s house. Townsend told his friend, “Shooter,” that Payne owed him

      money for a bottle of liquor. (Ex. 1.) When they got to Payne’s home,

      Townsend instructed Shooter to go up to the house and “see what’s in there.”

      (Id.) Shooter told Townsend that Payne was inside.


[3]   Townsend approached the house and began arguing with Payne’s friend, Ricky

      Tyms. Payne recognized Townsend and instructed Tyms to give Townsend

      forty dollars for the liquor bottle. Townsend continued to yell and began to

      clutch something on his side. Before anyone could give cash to Townsend,

      Townsend pulled out a gun and shot Payne in the leg. Payne escaped to the

      basement and locked the door. Townsend went back to the car and left the

      scene. When asked if he shot Payne, Townsend denied it and said he “just




      1
          Ind. Code § 35-42-2-1.5 (2014).
      2
          Ind. Code § 35-47-4-5(c) (2017).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019   Page 2 of 7
      scared him.” (Id.) Soon after the shooting, Townsend fled to Chicago. Two

      months later, Townsend was arrested in Chicago.


[4]   The State charged Townsend with Level 3 felony aggravated battery, Level 4

      felony unlawful possession of a firearm by a serious violent felon, Level 5

      felony battery by means of a deadly weapon, 3 Level 5 felony battery resulting in

      serious bodily injury, 4 Level 5 felony felon carrying a handgun, 5 Level 6 felony

      pointing a firearm, 6 and Class A misdemeanor carrying a handgun without a

      license. 7 Townsend pled guilty to Level 3 felony aggravated battery and Level 4

      felony unlawful possession of a firearm by a serious violent felon, and the State

      dismissed all remaining counts pursuant to a plea deal. The trial court

      sentenced Townsend to an aggregate term of seventeen years, with fourteen

      years executed in prison and three years suspended to probation.



                                     Discussion and Decision
                                             Consecutive Sentences
[5]   Townsend asserts the trial court abused its discretion when ordering his

      sentences served consecutively. Whether to impose consecutive or concurrent




      3
          Ind. Code § 35-42-2-1(g)(1) (2016).
      4
          Ind. Code § 35-42-2-1(g)(2) (2016).
      5
          Ind. Code § 35-47-2-1(e)(2)(B) (2017).
      6
          Ind. Code § 35-47-4-3(b) (2017).
      7
          Ind. Code § 35-47-2-1(e) (2017).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019   Page 3 of 7
      sentences is within the trial court’s sound discretion and is reviewed only for an

      abuse of discretion. Gellenbeck v. State, 918 N.E.2d 706, 712 (Ind. Ct. App.

      2009). The trial court abuses its discretion if its decision is clearly against the

      logic and effect of the facts and circumstances before it. Id.


[6]   “[T]he court shall determine whether terms of imprisonment shall be served

      concurrently or consecutively. The court may consider the: (1) aggravating

      circumstances . . . and (2) mitigating circumstances . . . in making a

      determination under this subsection[.]” Ind. Code § 35-50-l-2(c). “To impose

      consecutive sentences, the trial court must find at least one aggravating

      circumstance.” Jones v. State, 705 N.E.2d 452, 455 (Ind. 1999). Herein, the trial

      court found multiple aggravators, including Townsend’s extensive criminal

      history and the seriousness of the offense. Therefore, the court did not abuse its

      discretion when it ordered Townsend to serve his sentences consecutively. See

      id. (trial court finding at least one aggravator supported imposing consecutive

      sentences).


                                      Inappropriate Sentence
[7]   Townsend argues his sentence is inappropriate in light of his character and the

      nature of his offense. Our standard of review is well settled.


              We “may revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” Ind. Appellate Rule 7(B).
              “Although appellate review of sentences must give due
              consideration to the trial court’s sentence because of the special

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019   Page 4 of 7
              expertise of the trial bench in making sentencing decisions,
              Appellate Rule 7(B) is an authorization to revise sentences when
              certain broad conditions are satisfied.” Shouse v. State, 849
              N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations and
              quotation marks omitted). “[W]hether we regard a sentence as
              appropriate at the end of the day turns on our sense of the
              culpability of the defendant, the severity of the crime, the damage
              done to others, and myriad other factors that come to light in a
              given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).
              In addition to the “due consideration” we are required to give to
              the trial court’s sentencing decision, “we understand and
              recognize the unique perspective a trial court brings to its
              sentencing decisions.” Rutherford v. State, 866 N.E.2d 867, 873
              (Ind. Ct. App. 2007).


      Couch v. State, 977 N.E.2d 1013, 1017 (Ind. Ct. App. 2012), reh’g denied, trans.

      denied. The appellant bears the burden of demonstrating his sentence is

      inappropriate. Amalfitano v. State, 956 N.E.2d 208, 212 (Ind. Ct. App. 2011),

      trans. denied.


[8]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007). A

      Level 3 felony is punishable by a fixed term between three and sixteen years,

      with the advisory sentence being ten years. Ind. Code § 35-50-2-5(b) (2014).

      The trial court sentenced Townsend to ten years; thus, he received the advisory

      sentence. A Level 4 felony is punishable by a fixed term between two and

      twelve years, with the advisory sentence being six years. Ind. Code § 35-50-2-




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019   Page 5 of 7
       5.5 (2014). The trial court sentenced Townsend to seven years; thus, he

       received slightly above the advisory, but well below the maximum.


[9]    Regarding the nature of the offense, the trial court examined the seriousness of

       the offense and noted Townsend drove to Payne’s home and shot him while

       Payne was defenseless. Townsend’s actions were reckless. Townsend went,

       uninvited, to Payne’s home and proceeded to shoot him over forty dollars for a

       bottle of liquor. To make matters worse, Payne had already instructed Tyms to

       give Townsend the money prior to being shot.


[10]   When considering the character of the offender, the trial court acknowledged

       Townsend took responsibility for the offense, expressed remorse, and has a

       good work history. However, one relevant fact that may justify a longer

       sentence is the defendant’s criminal history. Johnson v. State, 986 N.E.2d 852,

       857 (Ind. Ct. App. 2013). Townsend has a lengthy criminal history that

       includes multiple convictions and his repeated violation of the law reflects

       negatively on his character. See Clark v. State, 26 N.E.3d 615, 619 (Ind. Ct.

       App. 2014) (defendant’s extensive criminal history demonstrated bad character

       and allowed for aggravated sentence), trans. denied.



                                               Conclusion
[11]   The trial court properly found at least one aggravator and, therefore, did not

       abuse its discretion when it ordered Townsend to serve his sentences

       consecutively. Additionally, in light of Townsend’s character and the nature of


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019   Page 6 of 7
       his offense, his seventeen-year sentence is not inappropriate. Accordingly, we

       affirm.


[12]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-787 | October 11, 2019   Page 7 of 7